Exhibit 10.70

WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of April 8, 2014
(this “Fourth Amendment”), is entered into by and among KID BRANDS, INC., a New
Jersey corporation (the “Lead Borrower”), the Persons named on Schedule 1.01 to
the Credit Agreement referred to below (collectively, together with the Lead
Borrower, the “Borrowers”), the Persons named on Schedule 1.02 to the Credit
Agreement referred to below (collectively, the “Guarantors”), each lender party
hereto (collectively, the “Lenders” and individually, a “Lender”), and SALUS
CAPITAL PARTNERS, LLC, as Administrative Agent and Collateral Agent (in such
capacities, the “Agent”).

RECITALS

A. The Borrowers, the Lenders and the Agent are party to that certain Credit
Agreement dated as of December 21, 2012, as amended pursuant to that certain
First Amendment to Credit Agreement dated as of April 16, 2013, as further
amended pursuant to that certain Second Amendment to Credit Agreement dated as
of May 16, 2013, as further amended pursuant to that certain Third Amendment to
Credit Agreement dated as of November 14, 2013, and those certain letter
agreements dated as of August 13, 2013, September 12, 2013, September 19,
2013, October 3, 2013 and December 16, 2013 (as further amended, supplemented,
modified and in effect from time to time, the “Credit Agreement”), pursuant to
which the Lenders agreed, subject to the terms and conditions set forth therein,
to make certain loans and provide other financial accommodations to the
Borrowers. Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Credit Agreement.

B. The Borrowers have requested that Agent and Lenders agree to provide the
waivers contemplated hereby and amend certain provisions of the Loan Documents,
and Agent and Lenders are willing to do so, but only to the extent, and on the
terms and conditions, expressly set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, and to induce the Agent and Lenders to enter into this Fourth
Amendment, the Borrowers, Agent and Lenders hereby agree as follows:

1. ACKNOWLEDGEMENT OF EXISTING EVENTS OF DEFAULT; ACKNOWLEDGEMENT OF OUTSTANDING
OBLIGATIONS.

(a) Each Borrower acknowledges and agrees that the Existing Events of Default
(as defined in Section 3 below) have occurred and continue to exist as of the
date of this Fourth Amendment.



--------------------------------------------------------------------------------

(b) Each Borrower acknowledges and agrees that, as of April 8, 2014, the
Borrowers are indebted, jointly and severally, (i) to the Tranche A Lenders for
the Tranche A Loans in an aggregate outstanding principal amount equal to
$33,480,030 plus accrued and unpaid interest thereon, as provided in the Credit
Agreement and the other Loan Documents, (ii) to Tranche A-1 Lenders for the
Tranche A-1 Loans in an aggregate outstanding stated amount equal to $15,680,075
plus accrued and unpaid interest thereon, as provided in the Credit Agreement
and the other Loan Documents, and (iii) for accrued and unpaid fees and expenses
of Agent and Lenders (and any other amounts due under the Credit Agreement and
the other Loan Documents, including but not limited to reasonable fees and
disbursements of counsel).

2. RATIFICATION AND REAFFIRMATION OF OBLIGATIONS AND LIENS.

(a) Each Borrower hereby ratifies and reaffirms the validity and enforceability
of all of the Obligations and of the Credit Agreement and the other Loan
Documents, and agrees that its obligations under the Credit Agreement, the other
Loan Documents and this Fourth Amendment are its legal, valid and binding
obligations enforceable against it in accordance with the respective terms
thereof, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. Each Borrower further acknowledges and agrees that it has
no defense (whether legal or equitable), set-off or counterclaim to the payment
or performance of the Obligations in accordance with the terms of the Credit
Agreement and the other Loan Documents.

(b) Each Borrower hereby ratifies and reaffirms all of the liens and security
interests heretofore granted pursuant to the Credit Agreement and the other Loan
Documents as collateral security for the indebtedness incurred pursuant to the
Credit Agreement and the other Loan Documents (except for any liens and security
interests which were released by the Agent prior to the date hereof), and
acknowledges that all of such liens and security interests, and all collateral
heretofore pledged as security for such indebtedness, continues to be and
remains collateral for such indebtedness from and after the date hereof.

3. AGENT’S AND LENDERS’ AGREEMENT TO WAIVE EXISTING EVENTS OF DEFAULT.

The Borrowers, Agent and Lenders acknowledge and agree that (i) the Borrowers
have failed to comply with the financial covenant described in Section 7.15(a)
of the Credit Agreement for the Fiscal Months ending on February 28, 2014 and
March 31, 2014, and the financial covenant described in Section 7.15(b) of the
Credit Agreement for the Fiscal Month ending on March 31, 2014, and the
Borrowers have advised the Agent and Lenders that they may fail to comply with
each of such covenants for the Fiscal Month ending on April 30, 2014, (ii) the
common stock of the Lead Borrower has ceased to be listed and traded on a
national stock exchange, which constitutes a Change of Control pursuant to
clause (c) of the definition of Change of Control, (iii) the Borrowers have
failed to deliver on or before ninety (90) days after end of the Fiscal Year of
the Lead Borrower ended on December 31, 2013 in accordance with Section 6.01(a)
of the Credit Agreement, consolidated financial statements of the Lead Borrower
and its Subsidiaries, (iv) the Borrowers have advised the Agent and Lenders that
the Borrowers anticipate that they will determine that there is substantial
doubt about the Company’s ability to continue as a going concern, which will be
disclosed in the consolidated financial statements of the Lead Borrower and its
Subsidiaries with respect to the year ended December 31, 2013, when issued, and
the report and opinion of its Registered Public Accounting Firm is anticipated
to contain a related explanatory paragraph, and such failures constitute (or may
constitute) Events of Default pursuant to Sections 8.01(b), 8.01(g) and 8.01(k)
of the Credit Agreement and (v) the Borrowers have determined that an Internal
Control Event exists or may exist with respect to the year ended December 31,
2013 soley due to significant deficiencies and material weaknesses in the
Borrowers’ internal controls. (collectively, the “Existing Events of Default”).
The information in clause (iv) above could in turn create violations of Sections
4.02(d), 5.05(c), 5.05(d), 5.07, 5.20, 5.24, 6.04, or 8.01(g) of the Credit
Agreement (collectively, the “Potential Events”). For the avoidance of doubt,
the Potential Events relate solely to the information provided in clauses
(iv) and (v) above. Subject to the satisfaction of the conditions to the
effectiveness of this Fourth Amendment provided in Section 6 below, Agent and
the Required Lenders hereby waive each Existing Event of Default and any Event
of Default or failure of any condition to lending arising from the occurrence of
any Potential Events or from the breach of Sections 5.07, 5.24, 6.04, 6.19 and
8.01(n) of the Credit Agreement as a result of the failure of the Borrowers to
make a payment under a material license and the receipt by the Borrowers of a
related notice of breach dated April 4, 2014 (the “Licensor Event”), provided
that the waiver by Required Lenders pursuant to this Section 3 shall not be
deemed to be a waiver of any other breaches or defaults, now or in the future,
of any of the terms or conditions of the Credit Agreement or the other Loan
Documents.

 

2



--------------------------------------------------------------------------------

4. LIMITED AGREEMENT. Agent’s and Required Lenders’ agreement to waive the
Existing Events of Default and any Event of Default or failure of any condition
to lending arising from the occurrence of any Potential Events or the Licensor
Event shall be limited precisely as written and shall not be deemed to be (a) an
amendment or waiver of any other Default or Event of Default, now existing or
hereafter arising, or any other term or condition of the Credit Agreement and
the other Loan Documents, to prejudice any right or remedy which Agent or any
Lender may now have or may have in the future under or in connection with the
Credit Agreement and the other Loan Documents or otherwise or (b) a consent to
any future agreement or waiver.

5. AMENDMENTS TO CREDIT AGREEMENT.

(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
adding the following defined terms in the appropriate alphabetical order:

“Board Representative” shall have the meaning provided in Section 6.23.

“Collateral Coverage Ratio” shall mean, on any date of determination, (a) the
sum of (i) the Appraised Value of Eligible Inventory, plus (ii) the net orderly
liquidation value of Eligible Intellectual Property, which value shall be
determined from time to time by the most recent appraisal undertaken by an
independent appraiser engaged by the Agent, plus (iii) the face amount of
Eligible Trade Receivables, minus (iv) Reserves, minus (v) the Availability
Block, to (b) Total Outstandings.

 

3



--------------------------------------------------------------------------------

“Fourth Amendment” means the Fourth Amendment to Credit Agreement dated as of
the Fourth Amendment Effective Date among the Borrowers, the Guarantors, the
Agent and the Lenders party thereto.

“Fourth Amendment Effective Date” means as of April 1, 2014.

“Interim Period” means the period commencing on the Fourth Amendment Effective
Date and ending four (4) months after the Fourth Amendment Effective Date.

(b) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
deleting the definitions of “Applicable Margin”, “Availability Block”, clause
(a) of “Eligible In-Transit Inventory”, “Fee Letter” and “Loan Documents”
appearing therein and inserting in lieu thereof the amended definitions set
forth below:

“Applicable Margin” means, commencing on April 1, 2014 (i) with respect to
Tranche A Loans, 6% per annum and (ii) with respect to Tranche A-1 Loans,
13.25% per annum.

“Availability Block” means, (i) during the Interim Period, an amount equal to
$3,500,000 or, if an Event of Default exists, such other amount established by
the Agent and (ii) at all other times, an amount equal to $4,000,000 or, if an
Event of Default exists, such other amount established by the Agent.

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory:

(a) which has been shipped from a foreign location for receipt by a Borrower,
but which has not yet been delivered to such Borrower, which In-Transit
Inventory has been in transit for (i) during the Interim Period, sixty-five
(65) days or less from the date of shipment of such Inventory, and (ii) at all
other times, forty-two (42) days or less from the date of shipment of such
Inventory;

“Fee Letter” means the fourth amended and restated fee letter, dated as of
April 8, 2014, among the Lead Borrower and the Agent.

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, each Note, each Issuer
Document, the Fee Letter, all Borrowing Base Certificates, the Blocked Account
Agreements, the DDA Notifications, the Security Documents, each Facility
Guaranty and any other instrument or agreement now or hereafter executed and
delivered in connection herewith, or in connection with any transaction arising
out of any Cash Management Services and Bank Products provided by the Agent or
any of its Affiliates, each as amended and in effect from time to time.

 

4



--------------------------------------------------------------------------------

(c) Section 4.02 (Conditions to All Credit Extensions) of the Credit Agreement
hereby is amended by inserting the following proviso at the end of subsection
(a):

“provided, however, that the representation and warranty contained in
Section 5.07 of the Credit Agreement, shall not include the Existing Events of
Default;”

(d) Section 4.02 (Conditions to All Credit Extensions) of the Credit Agreement
hereby is amended by deleting subsection (b) appearing therein and inserting in
lieu thereof the following:

“(b) No Default or Event of Default (except for the Existing Events of Default)
shall exist, or would result from such proposed Credit Extension or from the
application of the proceeds thereof;”

(e) Article VI (Affirmative Covenants) of the Credit Agreement hereby is amended
by adding the following Section 6.23 at the end thereof:

“6.23 Board Observation Right. The Lead Borrower shall allow one representative
designated by the Agent and reasonably acceptable to the Lead Borrower (the
“Board Representative”) to attend and participate in meetings of the board of
directors of the Lead Borrower in a non-voting capacity. The Lead Borrower shall
(i) give the Agent notice of all such meetings, at the same time as furnished to
the other invitees, (ii) provide to the Board Representative all notices,
documents and information furnished to the other invitees, whether at or in
anticipation of a meeting, at the same time furnished to such invitees,
(iii) provide the Board Representative copies of the final approved minutes of
all such meetings at the time such minutes are furnished to the attendees of
such meeting (if any) and (iv) reimburse the Agent for all reasonable fees and
all out of pocket expenses related to the foregoing for the Board
Representative. The Board Representative shall be permitted during the period
prior to the meeting to contact the Lead Borrower’s Chief Executive Officer or
Chief Operating Officer and discuss the pending actions to be taken, and the
Board Representative shall not discuss the pending actions to be taken with any
other invitees without prior authorization from the Chief Executive Officer or
Chief Operating Officer. Notwithstanding the foregoing, a Board Representative
may be excused by the Lead Borrower’s board from attending any portion of a
board meeting and certain materials that would otherwise be required to be
furnished to the Board Representative hereunder (including minutes) may be
withheld or redacted from distribution under this Section to the extent that
(i) such attendance or disclosure would jeopardize such Loan Party’s ability to
assert the attorney-client privilege with respect to matters discussed or
disclosed, (ii) such attendance or disclosure would cause any Borrower to breach
an agreement or duty of confidentiality to any third party, provided, however,
that such agreement or duty of confidentiality must have existed or been
negotiated in good faith by the Loan Parties and not in order to exclude or
limit the Board Representative, (iii) such attendance or disclosure would create
a conflict of interest with any Borrower, and the Lead Borrower has provided to
the Agent a reasonably detailed description of why it believes such conflict of
interest exists, (iv) matters discussed or disclosed relate to a matter
involving a conflict of interest with the Agent or their Board Representative,
or (v) matters discussed or disclosed materially relate to the Credit Agreement,
the Agent or any Lender, in each case as determined by the Lead Borrower’s board
in good faith. With respect to the Board Representative’s attendance at any
board meeting, or obtaining any materials of such meetings (including minutes),
the Board Representative shall be bound by the same duties of confidentiality as
if such Board Representative were a member of the Lead Borrower’s board of
directors (but for the avoidance of doubt, such duties shall not prohibit the
Board Representative from sharing any information or materials with the Agent or
the Lenders, provided that the Agent and the Lenders shall treat such
information or materials as being subject to the confidentiality provisions in
the Loan Documents).”

 

5



--------------------------------------------------------------------------------

(f) Section 7.15 (Business Plan Covenants) of the Credit Agreement hereby is
amended by deleting such Section in its entirety and replacing it with the
following:

“7.15 Business Plan Covenants.

(a) Permit the average daily Availability for any Fiscal Month, commencing with
the Fiscal Month ending on August 31, 2014 and for all Fiscal Months thereafter,
calculated under, or in accordance with, the Agent’s loan accounting system, to
be more than fifteen percent (15%) less than the Availability projected for the
last day of such Fiscal Month (tested on the last day of such month) in the
Business Plan most recently delivered to the Agent (as set forth in paragraph
(c) below).

(b) Permit gross sales for the trailing three-month period, calculated as of the
last day of each Fiscal Month, commencing with the Fiscal Month ending on
August 31, 2014 and for all Fiscal Months thereafter, to be more than fifteen
percent (15%) less than the gross sales projected for such trailing three-month
period ending as of the end of each such Fiscal Month in the most recently
delivered Business Plan (as set forth in paragraph (c) below).

(c) For the avoidance of doubt, with respect to all covenant testing periods in
2014, the projections included in the 2014 Business Plan delivered to the Agent
pursuant to Section 6.02(n) shall be used to determine covenant compliance for
such testing periods, and for testing periods beyond 2014, the projections
included in the Business Plan most recently delivered to the Agent pursuant to
Section 6.01(d) for such periods shall be used to determine compliance for such
testing periods.

(d) Permit the Collateral Coverage Ratio for the trailing 30 day average, to be
less than 1.0 : 1.0. This covenant shall be tested monthly, commencing as of the
last day of the Fiscal Month in which the Fourth Amendment Effective Date occurs
and as of the last day of each Fiscal Month thereafter.”

 

6



--------------------------------------------------------------------------------

6. CONDITIONS TO EFFECTIVENESS. This Fourth Amendment shall become effective
only upon the satisfaction of all of the following conditions precedent:

(a) On or prior to April 8, 2014:

(i) Borrowers shall have paid in full the fees and expenses of Choate, Hall &
Stewart LLP, counsel to Agent, incurred in connection with and through the date
of this Fourth Amendment; and

(ii) Borrowers shall have delivered to Agent an executed copy of this Fourth
Amendment; and

(b) Agent and Lenders shall have executed a copy of this Fourth Amendment.

7. REPRESENTATIONS AND WARRANTIES. Each Borrower represents, warrants and
covenants that:

(a) The execution, delivery and performance of this Fourth Amendment, the Credit
Agreement and the other Loan Documents, and the transactions contemplated
hereunder and thereunder, are all within such Loan Party’s powers, have been
duly authorized and do not and will not (i) contravene the terms of such Loan
Party’s Organization Documents; (ii) conflict with or result in any breach,
termination, or contravention of, or constitute a default under, or require any
payment to be made under (A) any Material Contract or any Material Indebtedness
to which such Loan Party is a party or affecting such Loan Party or the
properties of such Loan Party or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject; or (iii) violate any Laws;

(b) Except for the Existing Events of Default and the Potential Events, no event
or circumstance has occurred and is continuing that constitutes a Default or an
Event of Default;

(c) Except as a result of the Existing Events of Default, Potential Events and
the Licensor Event, the representations and warranties contained in the Credit
Agreement and the other Loan Documents were true and correct in all material
respects as of the date made and, except to the extent that such representations
and warranties relate expressly to an earlier date, remain true and correct in
all material respects as of the date hereof (provided, that in the case of any
representation and warranty qualified by materiality, such representation and
warranty shall be true and correct in all respects (after giving effect to such
materiality qualification));

(d) Such Loan Party has read and fully understands each of the terms and
conditions of this Fourth Amendment and is entering into this Fourth Amendment
freely and voluntarily, without duress, after having had an opportunity for
consultation with independent counsel of its own selection and not in reliance
upon any representations, warranties or agreements made by the Agent or any
Lender and not set forth in this Amendment; and

 

7



--------------------------------------------------------------------------------

(e) All other information delivered by Borrowers to Agent and Lenders is true
and correct in all material respects.

8. NOTICE. All notices, requests and demands to or upon the respective parties
hereto shall be in writing and made to Agent, Lenders or Borrowers at their
respective addresses set forth below, or to such other address as any party may
designate by written notice to the others in accordance with this provision, and
deemed to have been given or made: if delivered in person, immediately upon
delivery; if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next Business Day, one
(1) Business Day after sending; and if by certified mail, return receipt
requested, four (4) days after mailing.

(A) If to Agent at:

Salus Capital Partners, LLC

197 First Avenue, Suite 250

Needham, MA 02494

Attentionn: Matthew T. O’Rourke

Telephone: (617) 420-2672

Facsimile: (781) 459-0058

Email: morourke@saluscapital.com

With a copy to:

Choate, Hall & Stewart, LLP

Two International Place

Boston, Massachusetts 02110

Attention: John F. Ventola

Telephone: (617) 248-5085

Facsimile: (617) 502-5085

Email: jventola@choate.com

(B) If to any Loan Party:

Attn: Kerry Carr

c/o Kid Brands, Inc.

One Meadowlands Plaza, 8th Floor

East Rutherford, NJ 07073

Fax Number: 201-405-7377

Email: kcarr@kidbrands.com

Telephone Number: [201-405-7326]

 

8



--------------------------------------------------------------------------------

With a copy to:

Attn: Sheryl Gittlitz

Kaye Scholer LLP

425 Park Avenue

New York, NY 10022-3598

Fax Number: 212-836-6506

Email: sheryl.gittlitz@kayescholer.com

Telephone Number: 212-836-8119

9. RIGHTS OF AGENT AND LENDERS IN BANKRUPTCY; TOLLING OF CERTAIN TIME-RELATED
DEFENSES.

(a) Each Borrower hereby admits, acknowledges and agrees that Agent’s and
Lenders’ entry into, and covenants to perform in accordance with, this Fourth
Amendment and Agent’s and Lenders’ consummation of the transactions contemplated
hereby, constitute “new value” and “reasonably equivalent value,” as those terms
are used in Section 547 and 548 of Title 11 of the United States Code (the
“Bankruptcy Code”), received by Borrowers as of the effective date of this
Fourth Amendment in contemporaneous exchange for Borrowers’ entry into, and
covenants to perform in accordance with, this Fourth Amendment, and Borrowers’
consummation of the transactions contemplated hereby.

(b) Each Borrower acknowledges and agrees that all time-related defenses, such
as statutes of limitations, doctrines of estoppel, doctrines of laches or any
other rules of law or equity of similar nature, are hereby tolled with respect
to all rights, claims and causes of action of any kind whatsoever that Agent and
Lenders may have against Borrowers under the Credit Agreement and the other Loan
Documents as of the Fourth Amendment Effective Date through and including the
date which is sixty (60) days after the Fourth Amendment Effective Date. Each
Borrower hereby waives all such time-related defenses to the extent such
defenses are hereby tolled.

10. COSTS AND EXPENSES. Upon demand, Borrowers shall reimburse Agent and Lenders
directly for all costs and expenses incurred by Agent and Lenders in connection
with this Fourth Amendment and the transactions contemplated hereby (including,
without limitation, Agent’s and Lenders’ reasonable attorneys’ fees and
expenses).

11. FULL FORCE AND EFFECT; ENTIRE AGREEMENT. Except to the extent expressly
provided in this Fourth Amendment, the terms and conditions of the Credit
Agreement and each other Loan Document shall remain in full force and effect.
This Fourth Amendment, the Credit Agreement and the other Loan Documents
constitute and contain the entire agreement of the parties hereto and supersede
any and all prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, respecting the
subject matter hereof.

 

9



--------------------------------------------------------------------------------

12. RELEASE.

(a) Except with respect to the matters, rights and obligations specified in
Section 12(b) below, each Borrower hereby releases and forever discharges the
Agent and Lenders and their respective parents, subsidiaries and affiliates,
past or present, and each of them, as well as their respective directors,
officers, agents, servants, employees, shareholders, representatives, attorneys,
administrators, executors, heirs, assigns, predecessors and successors in
interest, and all other persons, firms or corporations with whom any of the
former have been, are now, or may hereafter be affiliated, and each of them
(collectively, the “Releasees”), from and against any and all claims, demands,
liens, agreements, contracts, covenants, actions, suits, causes of action in law
or equity, obligations, controversies, debts, costs, expenses, damages,
judgments, orders and liabilities of whatever kind or nature in law, equity or
otherwise, whether known or unknown, fixed or contingent, suspected or
unsuspected by such Borrower, and whether concealed or hidden (collectively,
“Claims”), which such Borrower now owns or holds or has at any time heretofore
owned or held, which are based upon or arise out of or in connection with any
matter, cause or thing existing at any time prior to the date hereof or anything
done, omitted or suffered to be done or omitted at any time prior to the date
hereof in connection with the Credit Agreement or the other Loan Documents
(collectively the “Released Matters”).

(b) It is expressly understood and agreed that it is the intent of Borrowers to
forever release claims against Releasees arising out of the Released Matters,
but that nothing herein shall affect the obligations of Agent and Lenders
arising subsequent to the date hereof, including, but not limited to, compliance
subsequent to the date hereof with all terms and conditions of this Fourth
Amendment, the Credit Agreement and the other Loan Documents.

(c) Each Borrower represents, warrants and agrees that in executing and entering
into this release, it is not relying and has not relied upon any representation,
promise or statement made by anyone which is not recited, contained or embodied
in this Fourth Amendment, the Credit Agreement or the other Loan Documents. Each
Borrower has reviewed this release with such Borrower’s legal counsel, and
understands and acknowledges the significance and consequence of this release
and of the specific waivers contained herein. Each Borrower understands and
expressly assumes the risk that any fact not recited, contained or embodied
therein may turn out hereafter to be other than, different from, or contrary to
the facts now known to such Borrower or believed by such Borrower to be true.
Nevertheless, each Borrower intends by this release to release fully, finally
and forever all Released Matters and agrees that this release shall be effective
in all respects notwithstanding any such difference in facts, and shall not be
subject to termination, modification or rescission by reason of any such
difference in facts.

13. COUNTERPARTS; EFFECTIVENESS. This Fourth Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts taken together shall constitute
but one and the same instrument.

 

10



--------------------------------------------------------------------------------

14. NO THIRD PARTIES BENEFITED. This Fourth Amendment is made and entered into
for the sole benefit of the Borrowers, the Guarantors, the Agent and the
Lenders, and their permitted successors and assigns, and except as otherwise
expressly provided in this Fourth Amendment, no other Person shall be a direct
or indirect legal beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Fourth Amendment.

(a) GOVERNING LAW. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

15. SEVERABILITY. In case any provision in or obligation under this Fourth
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

[SIGNATURE PAGES FOLLOW.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Fourth Amendment
to be executed and delivered by its duly authorized officer as of the date first
written above.

 

KID BRANDS, INC., as the Lead Borrower By:  

/s/ Jodie Simon Friedman

Name:   Jodie Simon Friedman Title:   VP, General Counsel and Secretary KIDS
LINE, LLC SASSY, INC. I & J HOLDCO, INC. LAJOBI, INC. COCALO, INC. RB TRADEMARK
HOLDCO, LLC, each as a Borrower By:  

/s/ Jodie Simon Friedman

Name:   Jodie Simon Friedman Title:   VP

[ SIGNATURE PAGE – WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT ]



--------------------------------------------------------------------------------

SALUS CAPITAL PARTNERS, LLC, as Administrative Agent, Collateral Agent and a
Lender By:  

/s/ Kyle Shonak

Name:   Kyle C. Shonak Title:   Executive Vice President By:  

/s/ Jonas D.L. McCray

Name:   Jonas D.L. McCray Title:   Senior Vice President

 

[SIGNATURE PAGE – WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SALUS CLO 2012-1, LTD., as a Lender By:   Salus Capital Partners II, LLC Its:  
Collateral Manager By:  

/s/ Daniel O’Rourke

Name:   Daniel O’Rourke Title:   Chief Credit Officer By:  

Kyle C. Shonak

Name:   Kyle C. Shonak Title:   EVP

 

[SIGNATURE PAGE – WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT]